Citation Nr: 1448245	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied the Veteran's application to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.

In November 2013, the Board granted the application to reopen and remanded the service connection claims to the agency of original jurisdiction (AOJ) for additional development.  

This appeal has been decided through review of the electronic records stored in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.

2. The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. With reasonable doubt resolved in favor of the Veteran, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or  "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

According to the results of a September 2007 VA examination, the Veteran's pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55

65
70
LEFT
45
55

65
70

These results meet VA's threshold for hearing loss disability, thus satisfying the "current disability" element of his hearing loss claim.  A private audiologist conducted a similar test in October 2009 and also obtained results which meet VA's regulatory criteria for establishing hearing loss disability.  

The September 2007 VA examiner also made a diagnosis of tinnitus.  A physician in private practice made the same diagnosis in January 2007.  Moreover, the Veteran himself is competent to identify the presence of this disease.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  For these reasons, the evidence also satisfies the "current disability" element with respect to his claim for entitlement to service connection for tinnitus.

According to his service records, his own statements, and the statement of a soldier who served with him, the Veteran was a radio mechanic in a battalion of Army engineers during the Vietnam War.  As part of his duties, the Veteran was exposed to the noises of loud construction equipment.  His unit also used explosives to do demolition work.  According to the Veteran, he was at an airfield in Vietnam when the airfield came under attack by the enemy in January 1969.  In support of his claim, he submitted an article from the Des Moines Register documenting the attack on the airfield.  He submitted photographs of himself and his fellow soldiers armed with rifles and machine guns and surrounded by heavy construction equipment and military vehicles.  The Veteran also submitted articles describing the loudness, in decibels, of various Army weapons and trucks.  According to the Veteran, he was exposed to the loud noises of the construction equipment, the explosives, and the discharge of weapons in combat.  The soldier who submitted a statement indicated that many of the heavy vehicles in the engineers unit did not have mufflers and that the soldiers had no hearing protection.

The Veteran's statements concerning combat with the enemy implicate the "combat presumption" of 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

Application of section 1154(b) requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board is not required to accept a veteran's assertion that he was engaged in combat.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).   

According to the Veteran's representative, the Veteran has the Combat Infantry Badge (CIB), which VA accepts as sufficient proof of combat.  See VAOPGCPREC 12-99 (October 18, 1999), though the CIB is not listed on the Veteran's DD-214 form.  The Veteran's claims file includes the DD-214 and the Veteran's records of medical treatment in service, but does not seem to include his other service personnel records.  Nevertheless, there is no need to remand the case a second time to verify the Veteran's receipt of the CIB because the Board finds that other evidence amply supports a finding that the Veteran engaged in combat.  The Veteran's statements, his documented presence in Vietnam during the War, the photographs he submitted, and the newspaper article describing the attack on the airfield are all within the broad scope of evidence available to prove combat status under Gaines.  Thus, the Board finds that the combat presumption of section 1154(b) applies to this case.     

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on the service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an injury during service, satisfying the second element of both claims on appeal.

The third and last element of the Veteran's claims for service connection is the existence of a causal link - or "nexus" - between his acoustic trauma in Vietnam and his present hearing loss and tinnitus.  To answer this question the AOJ arranged a VA examination.  The examiner produced a report in September 2007, which concluded that military noise did not cause the Veteran's hearing loss.  The examiner emphasized test results from the time of the Veteran's discharge from the Army showing his hearing within normal limits.  There was, however, a discrepancy between these results and test results at the time he joined the Army; his entrance tests showed mild hearing loss.  According to the September 2007 examiner, "There are a few possible explanations for the discrepancy between entrance and exit exams, namely invalid results on entrance or exit exams due to the examiner or the examinee, or a possible explanation of hearing loss on the entrance exam could be noise exposure prior to the entrance exam that could cause a temporary threshold shift."  The September 2007 VA examiner found that temporary hearing loss at the time of the entrance examination was the most likely explanation for the discrepancy.  

Admission and evaluation notes from the Veteran's primary care physician dated July 2010 reveal a contrary opinion: "Impression: hearing loss likely contribution from service connected [sic] due to exposure to explosions, combat, small arms, heavy equipment etc."  After the Veteran submitted this information, the Board reopened this case pursuant to 38 U.S.C.A. § 5108, and remanded the case to the AOJ for another examination, which took place in December 2013.  The December 2013 VA examiner was instructed to review the claims file, to offer an opinion on the nexus issue and to comment on the July 2010 VA treatment note.  Like the first examiner, the December 2013 VA examiner issued a negative nexus opinion, relying chiefly on the records of normal hearing at the time of discharge.  In response to the question ("Whether the examiner agrees or disagrees with the finding concerning the cause of the Veteran's hearing loss in the July 2010 VA treatment note") the examiner wrote: "I agree that the hearing loss is consistent with noise exposure.  It is my opinion that the noise that caused the current hearing loss occurred post military."

The evidence which appears to favor the claims on appeal includes the July 2010 VA treatment note and the statements of the Veteran and several of his friends and family.  According to the Veteran and his siblings and friends, his hearing was good before he went to Vietnam.  The Veteran also wrote "I have been experiencing impaired hearing and ringing in both ears since I got out [sic] the Army."  The Veteran has consistently claimed that, after leaving the Army, he never again experienced noises as loud as the noises he heard in Vietnam.  

This statement is significant because it tends to undermine one of the conclusions of the December 2013 VA examination.  According to the examination request, the examiner "is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so . . . ."  One of the December 2013 VA examiner's opinions - "the noise that caused the current hearing loss occurred post military" - did not identify the source of the alleged post-military noise exposure.  This opinion conflicts with the Veteran's statement that, after Vietnam, he never experienced exposure to comparable loud noises.  The report does not acknowledge the Veteran's statement and it offers no rationale for rejecting the Veteran's version of events.  Moreover, the Board has reviewed the claims file and finds no evidence of post-military acoustic trauma.

The Board has also considered the opinion of the September 2007 VA examiner and the results of the Veteran's in-service hearing tests.  Yet in Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  The Board also finds that the discrepancy between the in-service hearing test results undermines the weight they should be assigned.  Indeed, the September 2007 VA examiner identified explanations for the discrepancy which are consistent with the Veteran's statements and with the July 2010 positive nexus opinion: "There are a few possible explanations for the discrepancy between entrance and exit exams, namely invalid results on entrance or exit exams due to the examiner or the examinee . . . ."  It is true that the examiner stated it was more likely that the hearing loss recorded on the entrance examination was temporary, but he never explained the reasons for his belief that "invalid results" on the exit exam were unlikely, and he acknowledged invalid exit exam results would explain the discrepancy.

"[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  While the December 2013 nexus opinion is inadequate for the reasons given, the portion of the report which expresses agreement with the VA treatment note attributing the Veteran's hearing loss to noise exposure, together with the Veteran's statements, favors the claim that the Veteran's hearing loss is related to acoustic trauma in Vietnam.  

Finally, the Board must consider the Veteran's combat experience in resolving the issues of service connection for hearing loss and tinnitus.  See Reeves, 682 F.3d at 999.  Like this case, Reeves involved a hearing loss claim by a combat veteran.  The Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. (emphasis in original).   

The Veteran in this case claimed that he incurred hearing loss and tinnitus in Vietnam.  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred hearing loss and tinnitus during his service in Vietnam.  

The Board has considered the opinion of both VA examiners and the results of the Veteran's in-service hearing tests.  But, under Ledford and Hensley, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  In his statements, which the Board accepts as credible, the Veteran explained why it was unlikely that post-military acoustic trauma caused his hearing loss and tinnitus.  Although there is some evidence in tension with the Veteran's account, the Board finds that the cumulative effect of the evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.

For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's hearing loss disability and tinnitus.   With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's hearing loss and tinnitus were incurred in service.  See 38 U.S.C.A. §§ 1154, 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


